(Por la corte, a propuesta del
Juez Asociado Señor Wolf.)
Por cuanto, el allanamiento de un demandado a que se dicte sentencia en su contra no impide que se apele de un pronunciamiento de costas;
Por cuanto, la demora en elevar la exposición del caso no puede distinguirse de muchas otras en causas apeladas a este tribunal;
Por cuanto, no estamos convencidos de que los deman-dados a quienes no se notificó la apelación sean partes con-trarias necesarias,
Por tanto, no ha lugar a la desestimación solicitada.
El Juez Presidente Señor del Toro no intervino.